Citation Nr: 0936156	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to a total disability rating for individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1967 to June 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO).

The Board notes that the Veteran initially filed a claim of 
entitlement to service connection for PTSD and that the 
Veteran apparently limited the appeal to the issue of service 
connection for PTSD and not any other psychiatric disorder.  
A recent Court of Veterans Claims (Court) decision, however, 
indicates that even though a Veteran may only seek service 
connection for PTSD, a Veteran's claim "cannot be limited 
only to that diagnosis, but must rather be considered a claim 
for any mental disability that may be reasonably 
encompassed."  Clemons v. Shinseki, No. 07-558 (Vet. App. 
Feb. 17, 2009).  Essentially, the Court found that a Veteran 
does not file a claim to receive benefits only for an 
acquired psychiatric disorder, such as PTSD, but in fact 
makes a general claim for whatever mental condition may be 
afflicting the Veteran.  In this case, the evidence reflects 
diagnoses for PTSD and for depression.  Thus, the Board has 
recharacterized the issue on appeal as "entitlement to 
service connection for an acquired psychiatric disorder to 
include PTSD".  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on the claim of service 
connection for a psychiatric disorder.  Initially, the Board 
notes that the evidence appears to be missing some relevant 
records:  review of the March 2006 VA examination record 
reveals that the Veteran had received treatment from a 
private psychiatrist and that the Veteran had been evaluated 
at a VA Clinic in March 2005.  These records are not 
currently associated with the claims file.  They should be 
requested.  

Additionally, the Board notes that further verification 
efforts must be undertaken in the attempt to confirm the 
Veteran's reported stressors.  In support of his claim of 
PTSD due to service, the Veteran has provided details of 
alleged stressors of exposure to rocket and mortar fire when 
he arrived at Cam Rahn Bay on May 12, 1968, exposure to a 
rocket attack while stationed at Camp Eagle in July/August 
1968, witnessing the deaths of four service members while 
stationed at Camp Eagle at some time between August 1968 and 
February 1969, and engaging in a firefight while stationed at 
Camp Eagle in April/May 1969.  The evidence currently of 
record indicates that the Veteran served in Vietnam from May 
1968, to June 1969, with a duty assignment of cannoneer.  The 
records also indicate that he served at Gia Le with the 23rd 
Artillery Group prior to June 10, 1968, and at Camp Eagle 
with the 11th Artillery Group (and the 101st Airborne 
Division) from June 10, 1968, until his discharge from 
Vietnam.  The evidence further document that, in September 
2006, the RO submitted the stressors and the Veteran's dates 
in Vietnam to the Joint Services Records Research Center 
(JSRRC), requesting verification of the aforementioned 
stressors.  In response, the JSRRC stated they were unable to 
verify the stressors because the "information provided in 
[the request] did not show the Veteran was serving in Vietnam 
during May 1969, when the claimed event occur".  It is 
unclear why the JSCRRC provided this response, since none of 
the stressors for which verification was requested were dated 
in May 1969.  Moreover, the Board notes that the Veteran's 
tour in Vietnam did include service in May 1969, a fact which 
the RO had informed the JSRRC.  Based on this irrelevant and 
erroneous response from JSRRC, the Board finds that the claim 
must be remanded so the JSRRC can again be contacted in an 
attempt to verify the stressors.  

Finally, the Board finds that after the verification efforts 
are complete, the Veteran should be scheduled for a VA 
examination to determine if he has PTSD or any other 
psychiatric disorder as a result of service.  See 38 U.S.C.A. 
§ 5103A(d).  

Further development is also needed on the claim for a TDIU.  
Review of the record indicates that a private physician has 
submitted a statement in which he reports that he had 
prescribed the Veteran a wheelchair because of decreased 
strength in his legs and hands, that diabetes aggravated the 
Veteran's original neuropathy due to Agent Orange, and that 
the Veteran was "unable to perform any job due to these 
conditions".  See June 2008 Telmont statement.  The 
physician does not provide any rationale for his opinion, 
however, and he does not provide any copies of treatment 
records from which his rationale could be gleaned.  
Furthermore, the Board notes that VA treatment records dating 
from 2006 to the present do not corroborate the physician's 
account:  they do not report any findings of unemployability 
due to the Veteran's peripheral neuropathy, and they do not 
indicate that the Veteran was confined to a wheelchair.  
Thus, the Board finds that the Veteran should be scheduled 
for an examination in order to obtain an opinion as to 
whether the Veteran's service-connected disabilities render 
him unable to obtain or maintain gainful employment.  See 38 
U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain all outstanding 
and relevant VA treatment records, 
particularly those dating between October 
2004 and September 2005 and those dating 
subsequent to February 2009.  The Veteran 
should also be asked about the existence 
of any outstanding private treatment 
records, to include those of Dr. Telmont, 
and all reported private treatment 
records should be requested.  

2.  The AMC should attempt to verify the 
Veteran's reported in-service PTSD 
stressors, as described in particular in 
his stressor statements.  If additional 
evidence is needed for stressor 
verification, the Veteran should be asked 
to provide it.  If stressor verification 
cannot be done due to insufficient 
information, that fact should be 
documented in the record.  

2.  Once the stressor verification effort 
is complete, the AMC should schedule the 
Veteran for a VA examination to determine 
the nature and extent of any psychiatric 
disorder which may be present.  The 
claims file and the report of verified 
stressors must be provided to and 
reviewed by the examiner prior to 
conducting this examination.  The 
examiner should comment as to whether he 
believes that PTSD is the appropriate 
diagnosis.  If so, the examiner is 
requested to identify which, if any, of 
the verified in-service stressors 
detailed in the report are etiologically 
related to and sufficient to cause PTSD, 
and indicate how the Veteran otherwise 
meets the diagnostic criteria for PTSD.  
If not, but the examiner finds that the 
Veteran has a different psychiatric 
disorder, the examiner is requested to 
state whether it is at least as likely as 
not that the psychiatric disorder was 
incurred in or aggravated by service or 
is causally related to service.  The 
complete rationale for each opinion 
expressed must be provided.  

3.  The AMC should also schedule the 
Veteran for a VA examination to determine 
the current severity of the service-
connected diabetes mellitus and 
associated neuropathies.  In addition, 
the examiner is asked to review the file 
and render an opinion as to whether the 
veteran's service-connected disabilities 
(diabetes mellitus and peripheral 
neuropathies of the upper and lower 
extremities) produce an impairment so 
severe that it would be impossible for 
the average person to follow a 
substantially gainful occupation.  A 
rationale for any opinion offered is 
requested.  The claims file must be 
provided to and reviewed by the examiner 
prior to conducting this examination and 
the examiner is requested to indicate 
that he reviewed the file.  

4.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


